Concurring Opinion by
Judge Crumlish, Jr.:
While I am in agreement with the result reached today by this Court, I am also in general agreement *596with Judge Kramer’s dissertation on the law in this Commonwealth regarding the expansion of nonconforming uses. I cannot agree with Judge Kramer, however, that the 50% extension limitation in the present case was unconstitutional as applied to Schiffer-Pfeif-fer, Inc.
The right to expand nonconforming uses to meet natural business expansion is necessary to protect the original property interests in the tract. Hanna v. Board of Adjustment, 408 Pa. 306, 83 A. 2d 539 (1962). This does not mean, however, that municipalities must allow expansion or enlargement of a business to the fullest extent that the tract will hold. Here Schiller-Pfeiffer has expanded twice before, and could expand again to a lesser extent than requested and still be within the ordinance. It has not shown that to limit expansion to 50% would so jeopardize the entire operation of Schiller-Pfeiffer so as to threaten its property interests, i.e. the existence of its plant. Neither has it shown that the remaining portion of its tract is so small or irregular so as to prohibit its use in conformance with the zoning ordinance. Absent a showing that the limitation on expansion would jeopardize the existing nonconforming use, or would prohibit any reasonable use of the remaining land, I cannot hold the limitation unconstitutional as applied. I concur with the affirmance of the lower court.